IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-50923
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

FRANCISCO JAVIER ANCHONDO,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. EP-01-CR-577-ALL-DB
                       --------------------
                           June 18, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender, appointed counsel for Francisco

Javier Anchondo, has requested leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Anchondo has not responded to the motion.

     Our independent review of the brief and the record discloses

no nonfrivolous issue for appeal.   Counsel’s motion for leave to




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-50923
                               -2-

withdraw is GRANTED, counsel is excused from further

responsibilities, and the appeal is DISMISSED.   5TH CIR. R. 42.2.